Judgment of County Court and Justice Court reversed; with costs in this court and the .courts below. Held, that the defense of untenantableness of the premises was entirely unproved; and the jury having been permitted to consider the evidence as to the condition of the premises in question, which evidence was admitted over the plaintiff’s objection and exception, we are unable to determine that the verdict-rendered in favor of the defendant was not influenced or controlled thereby. All' concurred.